UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4333


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS JERMAINE WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00967-JFA-1)


Submitted:   October 28, 2011             Decided:   November 3, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Megan
Moricle, Third-year Law Student, Columbia, South Carolina, for
Appellant.   Robert Frank Daley, Jr., Assistant United States
Attorney, James Chris Leventis, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis      Jermaine    Wright         pled     guilty,    pursuant      to    a

written plea agreement, to one count of possession with intent

to distribute 5 grams or more of crack cocaine and possession of

a   weapon     in   connection        with    a    drug      trafficking       offense,      in

violation of 18 U.S.C. § 924(c) (2006) and 21 U.S.C. § 841(a)(1)

(2006),       and   was     sentenced    to       a    total     term     of   120    months

imprisonment.        Wright noted a timely appeal.                      Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether the district court complied with Fed. R.

Crim.    P.    11   in     accepting     Wright’s         guilty      plea     and    whether

Wright’s sentence was reasonable.                        Wright has filed a pro se

supplemental brief in which he challenges the initial car stop

and the search incident to his arrest.

               We   have    reviewed     the      transcript       of    Wright’s      guilty

plea hearing and find that the district court fully complied

with the mandates of Rule 11.                      The court ensured that Wright

understood the charges against him, the potential sentence he

faced, and the rights he was giving up by pleading guilty.                                See

United    States v.        DeFusco,     949       F.2d    at    116   (4th     Cir.    1991).

Moreover, Defendant entered his plea knowingly and voluntarily,

and the plea was supported by a sufficient factual basis.                                 Id.

at 19-20.

                                              2
             To the extent Wright seeks to raise a Fourth Amendment

challenge to the initial car stop which led to his arrest, his

valid     guilty     plea       waives     all       nonjurisdictional         antecedent

defects,     including       constitutional           challenges       to    the   pretrial

proceedings.         See Menna v. New York, 423 U.S. 61, 62-63 n.2

(1975); Tollett v. Henderson, 411 U.S. 258, 267 (1973).                                   We

therefore affirm Wright’s conviction.

             The Government has filed an unopposed motion to vacate

Wright’s sentence and remand for resentencing in accordance with

the Fair Sentencing Act, Pub. L. No. 111–220, 124 Stat. 2372

(“FSA”).     In light of the Attorney General’s revised view on the

retroactivity of the FSA, as well as the development of case law

on   this     point       in      other     jurisdictions,          we       consider     it

appropriate, without indicating any view as to the outcome, to

accord the district court an opportunity to consider the matter

in the first instance. *

             We     therefore      affirm       Wright’s       conviction,      grant    the

consent     motion     to      vacate     his       sentence,    and     remand    to    the

district     court    for      resentencing.            This    court       requires    that

counsel inform Wright, in writing, of the right to petition the

Supreme     Court    of     the   United    States       for    further      review.      If

     *
       In light of this disposition, we decline to address
counsel’s challenge to the procedural reasonableness of Wright’s
sentence.



                                                3
Wright requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for       leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Wright.     We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented      in     the    materials

before    the   court   and    argument        would   not    aid     the    decisional

process.

                                                                    AFFIRMED IN PART,
                                                                     VACATED IN PART,
                                                                         AND REMANDED




                                           4